Title: To John Adams from William MacCreery, 7 July 1781
From: MacCreery, William
To: Adams, John



Dear Sir
Bordeaux 7 July 1781

I am not skill’d in writing introductory Letters—I must however write one to make you acquainted with a Gentleman whose conversation you will find, at least, very agreeable. In these intrigueing times, when Politicians are obliged to Speak with caution in all companies, look at all Men with a suspicious Eye, and speak to them with reserve, an introduction becomes very Necessary, as it is apt to set each party at ease. The Barron de Poellnitz will have the Honor of delivering this Letter to you. He is allready an American by principal, and waits most impatiently for a favorable moment to make himself and Family so by residence, having waited above a Year at this place for that purpose. I must therefore beg of you to admit him to your confidence and Freindship, being persuaded you will find the obligation mutual.
There is an American Packet at the bottom of this River, in order to proffit of the convoy which is just ready to depart for the West India Islands. She is bound to Boston, and I purpose taking a passage in her. Shou’d I arrive according to my expectations, I shall inform Mrs. Adams that I had lately the pleasure of seeing you well.
I have the Honor to be with the greatest respect and esteem Dear Sir Your very Obedient Humble Servant

Will MacCreery

